Citation Nr: 1639624	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to undiagnosed illness.

3. Entitlement to service connection for a left wrist disability, claimed as joint pain, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A brief discussion of the procedural history is warranted to clarify the issues on appeal.

In an October 2006 rating decision, the RO, in pertinent part, denied the Veteran's claims of entitlement to service connection for headaches and entitlement to service connection for joint pain, other than bilateral knee pain.  The Veteran perfected an appeal as to these claims.

In an April 2012 decision, the Board remanded the issues of service connection for headaches and service connection for joint pain, other than bilateral knee disorders, for additional development. 

The claims returned to the Board in May 2013, at which time the Board granted the claim of entitlement to service connection for headaches.  Additionally, the Board recharacterized the Veteran's claim of entitlement to service connection for joint pain, other than bilateral knee disorders, into five separate issues: (1) Entitlement to service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness; (2) Entitlement to service connection for a right ankle disability, claimed as joint pain, to include as due to an undiagnosed illness; (3) Entitlement to service connection for a left ankle disability, claimed as joint pain, to include as due to an undiagnosed illness; (4) Entitlement to service connection for a bilateral wrist disability, claimed as joint pain, to include as due to an undiagnosed illness; and (5) Entitlement to service connection for a bilateral elbow disability, claimed as joint pain, to include as due to an undiagnosed illness. The Board then denied service connection for the bilateral hip and right ankle disabilities, and remanded the issues of service connection for a left ankle disability, bilateral wrist disability, and bilateral elbow disability for further development.  

In August 2013, the RO granted service connection for a left ankle disability and assigned a 10 percent rating effective October 25, 2005.  As this represents a full grant of the benefit sought on appeal, this issue is no longer before the Board. 

The Veteran appealed the Board's May 2013 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the parties filed a Joint Motion for Partial Remand (JMR), asking the Court to vacate that part of the May 2013 Board decision that denied entitlement to service connection for bilateral hip disability and right ankle disability, and to remand the issues to the Board for additional consideration.  The Court granted the JMR later that month.

The claims returned to the Board in July 2014, at which time the Board denied entitlement to service connection for a bilateral elbow disability and a right wrist disability.  The remaining claims for service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability were again remanded for further development and consideration. 

In September 2014, the Veteran appealed the Board's July 2014 denials of service connection for a bilateral elbow disability and for a right wrist disability to the Court.  In July 2015, the parties filed a JMR.  By Order dated July 2015, the Court granted the JMR and the Board's July 2014 decision with respect to the denials of entitlement to service connection for a bilateral elbow disability and a right wrist disability were vacated and remanded for action consistent with the terms of the JMR.  These claims were then returned to the Board in February 2016, at which time they were remanded for further development.  The Board also remanded the issues of entitlement to an initial compensable disability rating for headaches, also claimed as loss of concentration, and entitlement to an effective date prior to October 25, 2005, for the grant of service connection for headaches, also claimed as loss of concentration, for issuance of a statement of the case.  The issue of entitlement to a clothing allowance was likewise remanded by for issuance of a statement of the case in a separate Board remand.  The Board's review of the evidentiary record reveals that the AOJ is still taking action on these issues, and they have not been recertified to the Board.  As such, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a subsequent Board decision, if in order. 

The claims for service connection for a bilateral hip disability, a right ankle disability, and a left wrist disability were most recently before the Board in June 2015, at which time they were again remanded for further development. 


FINDINGS OF FACT

1. The criteria for service connection for a bilateral hip disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2. The criteria for service connection for a right ankle disorder are not met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a left wrist disorder are not met. 38 U.S.C.A. §§ 1110 , 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


CONCLUSION OF LAW

No bilateral hip, right ankle, or left wrist disorder was shown in service or for many years thereafter; there is no credible evidence of continuity of symptoms of a bilateral hip, right ankle, or left wrist disorder during and since service; and the only competent, probative evidence or opinion addressing whether there exists a medical relationship between any such disabilities and the Veteran's service weighs against the claims.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, VA issued a VCAA notice letter to the Veteran in May 2006.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA s respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  Thus, the record indicates that the Veteran received appropriate notice pursuant to VCAA. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, and the Veteran's own statements in support of his claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

After having concluding that earlier VA medical opinions were inadequate (see JMR), in September 2015 (with November 2015 and January 2016 addenda) the Board obtained a new VA examination/opinions.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2015 examination with addenda are more than adequate, in that they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record and provide rationales for the opinions offered.  Thus, there is adequate medical evidence of record to make a determination in this claim, and additional development by way of another examination would be redundant and unnecessary. See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

Service Connection - Applicable Law & Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1133, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317 Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016. See 38 C.F.R. § 3.317(a)(1). 

Under C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness. 

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii). 

Factual Background and Analysis 

The Veteran primarily contends that his current bilateral hip, right ankle, and left wrist disorders are the result of an undiagnosed illness.

As an initial matter, the Veteran's DD 214 documents that he was awarded the Southwest Asia Service Medal, the Kuwait Ribbon and the Combat Action Ribbon. As a result, the Board has also considered the provisions 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, applicable to Persian Gulf veterans.

Service treatment records (STRs) are entirely silent for complaints, treatments or diagnoses related to any hip, right ankle, or left wrist disorder.  A September 1997 separation  examination found the Veteran's upper and lower extremities to be normal.  

Following service, VA treatment records dated from 2001 to 2010 are likewise silent as to complaints, treatment, and/or diagnoses of hip, right ankle, or left wrist problems.  

The Veteran underwent a VA Gulf War examination in May 2012.  At that time, he reported ankle, wrist, and hip symptoms.  He stated that he began having bilateral hip pain when lying down or running in approximately 2002; ankle pain in 1995; and wrist pain and "tightness" since falling from a ladder onto outstretched hands in 1989.  In a January 2013 VA addendum, the examiner that the joint pain in the ankle was attributable to arthritis, which had been confirmed by radiographic findings of such.  The examiner further explained that the Veteran's hip pain was exertional and positional in nature and not associated with chronic, multisystem, unexplained multisymptom illness or an undiagnosed illness.  The examiner then opined that the Veteran's joint pains were "all diagnosable and related to or aggravated by a specific incident or diagnosis," and that "these joint complaints are not likely related to an undiagnosed illness or an unexplained chronic multisymptom illness." [Note: by way of the January 2014 JMR, the parties deemed the May 2012/January 2013 opinions to be deficient; accordingly, its findings will not be further discussed].  

The Veteran underwent another VA examination in October 2014.  At that time, he reported that he was on a ship for 6 years and was in the Persian Gulf War and he developed bilateral hip pain while training in the police academy in 1995.  He denied any precipitating traumatic incident.  The examiner noted that the bilateral hip pain was not, in fact, hip pain but SI joint pain, which could have been from untreated inflammation or the result of a multisystem systemic inflammatory issue if other associated symptoms were present such as stomach or eye pain.

The Veteran underwent a VA examination in September 2015.  At that time, he reported that his bilateral hip, wrist, and ankle pain was from repetitive stresses of duty activities while aboard Navy ships.  He also reported that his Gulf War exposure most likely led to the development of multiple joint pain and stiffness symptoms.  He stated that his current symptoms were the same as those he developed during service.  The examiner noted that imaging studies of the ankles and wrists documented arthritis.  With respect to the hips, the examiner provided a diagnosis of femoral acetabular impingement syndrome.  

A VA addendum opinion was obtained in November 2015.  With respect to the bilateral hip femoral acetabular impingement diagnosis, the examiner opined that this was a condition of excessive wearing in the hip joint/socket due to the abnormal shape of the bones that make contact (acetabulum and femoral head).  The examiner also clarified diagnoses with respect to the right ankle and left wrist, noting recurrent right ankle sprain with mild degenerative changes, and left wrist joint pain with minimal degenerative joint disease.  The examiner then opined that the bilateral hip, wrist, and ankle conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The Veteran reasoned that the Veteran had served in the Navy for almost 9 years, to include service in Southwest Asia.  His STRs documented various illnesses and injuries and physical training profiles.  However, his STRs were silent for symptoms and treatment supporting that these chronic conditions began while on active duty.  The VA examiner went on to opine that "these conditions are common musculoskeletal disorders in the general population, especially for his age," and that post-service treatment records indicated they were not diagnosed for several years following his active military service.  The examiner stated, "The Veteran's medical records indicated poor lifestyle factors including obesity further supporting these conditions are more likely due to factors following active military service."

In a January 2016 VA addendum opinion, the examiner stated that she had reviewed the VBA Training Letter 10-01, dated February 4, 2010, in forming her September 2015 opinions.  This was requested by the Board's June 2015 remand directives. 

The Board notes, initially, that the diagnosed bilateral hip femoral acetabular impingement, right ankle sprain with mild degenerative changes, and left wrist degenerative joint disease are distinct and diagnosable clinical entities, and thus any grant of service connection under the provisions of 38 U.S.C.A. § 1117 related to an undiagnosed illness or other qualifying chronic disability is therefore precluded.

With respect to other bases of entitlement, again, STRs document no complaints, treatment, or diagnoses relating the hips, right ankle, or left wrist.  Further, the first clinical evidence of right ankle and left wrist degenerative arthritis was in 2012 and 2015, respectively - i.e., more than 15 years after service discharge.  Such is clearly well beyond the one-year post-discharge period for establishing service connection for arthritis on a presumptive basis. See 38 C.F.R. §§ 3.307, 3.309.  Likewise, the first clinical evidence of a bilateral hip disability, ultimately diagnosed as impingement, was in 2014.  In this regard, the Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

Moreover, the only probative medical opinion in this case is against the claims for service connection.  Indeed, the November 2015 VA examiner unequivocally opined that the current bilateral hip, right ankle, and left wrist disorders were not related to service.  In so finding, she reviewed the Veteran's STRs, post-service treatment records, and medical history; she also provided a rationale for her negative nexus opinion.  She specifically attributed the Veteran's bilateral hip, right ankle, and left wrist disorders to a variety of factors including age, habitus (hips), and obesity (described, generally, as poor lifestyle factors), and not to any incident of service.  For the reasons delineated immediately above, the Board finds the November 2015 VA examination opinion (with January 2016 addendum) to be highly probative as to the issue of nexus. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, there is no contrary medical evidence or opinion of record-i.e., one that, in fact, establishes a medical nexus between any current bilateral hip, right ankle, or left wrist disorder and service-and the Veteran has not presented or identified any such existing evidence or opinion.

In fact, the only evidence that tends to support the claims consists of the Veteran's own assertions.  In connection with this appeal, the Veteran has variously asserted that he has suffered from bilateral hip, right ankle, and left wrist pain continuously since his service.  However, in the September 1997 separation report of medical history, the Veteran denied that he currently had, or that he ever had, arthritis.  Further, although he reported "swollen or painful joints," the separation examiner clarified that this notation was referable to the left knee only.  As noted, the upper and lower extremities were found to be clinically normal at the time of separation.  Thereafter, the Veteran was treated at the VAMC on multiple occasions and for numerous medical issues between 2001 and 2010, but he did not seek treatment for, or otherwise specifically complain of hip, right ankle, or left wrist problems until approximately 2012.  In light of these contradictory statements and findings -as well as the absence of any documented complaints referable to the hips, right ankle, and left wrist for many years post-service - the Board finds that any current assertions as to in-service hip, right ankle, and left wrist symptoms, and a continuity of symptoms after service, are deemed to be not credible. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

Furthermore, as for any direct assertions by the Veteran that there exists a medical relationship between current bilateral hip, right ankle, and left wrist disorders and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The Veteran is competent to report on certain matters; for example, he is competent to state that he injured his wrists in-service and/or that he used his hips, wrist, and ankle in repetitive motions in the course of his duties.  However, the matter of the medical etiologies of the disabilities at issue here is one within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues, here, the etiologies of the bilateral hip, right ankle, and left wrist disorders at issue are complex medical matters that fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, 492 F.3d at 1377 n.4.  In this case, the Veteran is not shown to be other than a layperson without appropriate training and expertise; therefore, he is not competent to render a probative (i.e., persuasive) opinion on the complex medical matters upon which these claims turn. Id.  As, in connection with the present claims, lay assertions as to the etiology of the disabilities for which service connection is sought have no probative value, the Veteran and/or his representative can neither support his claims, nor counter the competent, probative opinions of record on the basis of lay assertions, alone. 

For all the foregoing reasons, the Board finds that the claims for service connection for a bilateral hip disorder, a right ankle disorder, and a left wrist disorder must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 



ORDER

Service connection for a bilateral hip disability, claimed as joint pain, to include as due to an undiagnosed illness, is denied. 

Service connection for a right ankle disability, claimed as joint pain, to include as due to undiagnosed illness, is denied. 

Service connection for a left wrist disability, claimed as joint pain, to include as due to undiagnosed illness, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


